Title: To Benjamin Franklin from Marie-Anne Le Page Fiquet, Dame Duboccage, [after 21 January 1783]
From: Duboccage, Marie-Anne Le Page Fiquet, Dame
To: Franklin, Benjamin


[after January 21, 1783]
Mde. Duboccage rend mille tres humbles graces a Mr. franklin; la Vision de Colomb donne une champ bien vaste a l’imagination du poëte et l’ange avoit Sans doute prévu qu’il naîtroit un législateur tel que le tres docte franklin pour donner la liberté, de bonnes loix et Beaucoup de gloire a son païs.
Mde. Duboccage ne renvoie point l’imprimé en cas qu’elle trouve quelqu’un qui voulut souscrire.
